Case: 08-20221     Document: 00511514128          Page: 1    Date Filed: 06/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 20, 2011
                                     No. 08-20221
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TOMMY ALEXANDER, SR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:89-CR-331-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Tommy Alexander, Sr., federal prisoner # 07193-035, moves to proceed in
forma pauperis (IFP) on appeal of the denial of his motion for a sentencing
reduction under 18 U.S.C. § 3582(c)(2), and he requests permission to file a
supplemental brief. The motion to file a supplemental brief is GRANTED. The
district court denied Alexander leave to appeal IFP, but it did not certify that his
appeal was not taken in good faith.            See FED. R. App. P. 24(a).           We may



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-20221    Document: 00511514128     Page: 2   Date Filed: 06/20/2011

                                  No. 08-20221

nevertheless dismiss the appeal sua sponte pursuant to 5 TH C IR. R. 42.2 if it is
apparent that the appeal lacks merit.
      Alexander argues that the district court abused its discretion in denying
his § 3582(c)(2) motion because the court did not enter written findings or cite
specific reasons to support its determination that he poses a danger to the
community. He contends that he is a 60-year-old grandfather who has already
served almost twenty years in prison and that the reduction of his sentence to
one within the amended guideline range is unlikely to endanger the community.
      The district court determined that Alexander was eligible for a reduction
in sentence pursuant to Amendment 706 to the Sentencing Guidelines, but it
denied a reduction in the interest of community safety. See Dillon v. United
States, 130 S. Ct. 2683, 2691-92 (2010); 18 U.S.C. § 3553(a)(2)(C). No further
reasons were required. See United States v. Henderson, 636 F.3d 713, 718 (5th
Cir.2011).
      As Alexander has not shown that the denial of his § 3582(c)(2) motion
presents a non-frivolous appellate issue, his motion for leave to proceed IFP is
DENIED, and the appeal is DISMISSED. See 5 TH C IR. R. 42.2.




                                        2